EXHIBIT DOLLAR TREE, INC. AMENDED AND RESTATED STOCK OPTION PLAN ARTICLE 1 DEFINITIONS For the purpose of this Stock Option Plan, the following terms shall have the meanings set forth in this Article unless a different meaning is required by the context: 1.1Board. The Board of Directors of Dollar Tree, Inc. 1.2Business Day. Any day except a Saturday, Sunday or other day on which commercial banks in the City of Norfolk, Virginia are authorized by law to close. 1.3Company. Dollar Tree, Inc. 1.4Deemed Exercise Date.
